Case: 14-15276    Date Filed: 09/28/2015   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15276
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-24384-CMA

LORI RAPPAPORT LACROIX,

                                                            Plaintiff-Appellant,

COURTNEY LACROIX, et al.,

                                                                      Plaintiffs,

                                   versus

WESTERN DISTRICT OF KENTUCKY,
U.S. DISTRICT COURT OF SOUTHERN INDIANA,
GREEN MOUNTAIN FINANCIAL FUND, LLC,
STATE OF INDIANA,
TOWN OF CLARKSVILLE, IN, et al.,

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 28, 2015)
              Case: 14-15276    Date Filed: 09/28/2015   Page: 2 of 6


Before HULL, MARCUS, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Plaintiff Lori Rappaport LaCroix pro se appeals the district court’s sua

sponte dismissal of her complaint under 28 U.S.C. § 1915(e). After review, we

affirm.

                           I. BACKGROUND FACTS

A.    The Complaint

      On November 18, 2014, Plaintiff LaCroix filed a pro se complaint against

two federal district courts, the Green Mountain Financial Fund, LLC, Morgan

Stanley, the State of Indiana, the State of New York, the town of Clarksville,

Indiana, several law firms, and many other individuals, including several attorneys

and judges, alleging 69 causes of action related, in some way, to the 1998 death of

her father, Alfred Rappaport. The complaint identifies a wide array of events and

legal proceedings that occurred over multiple decades, all of which allegedly

constitute various violations of state and federal law. The complaint was 189

pages long and had 179 pages of attached exhibits. Plaintiff LaCroix filed with her

complaint a motion to proceed in forma pauperis.

B.    Dismissal of the Complaint

      On November 19, 2014, the district court sua sponte dismissed the complaint

pursuant to 28 U.S.C. § 1915(e). Among other reasons, the district court dismissed


                                             2
               Case: 14-15276     Date Filed: 09/28/2015    Page: 3 of 6


the complaint for failing to comply with the pleading requirements of the Federal

Rules of Civil Procedure. Specifically, the district court stated that the complaint

was “in no sense the short and plain statement of the claim required by Rule 8.”

Moreover, the complaint was a “shotgun pleading” that “completely disregard[ed]

Rule 10(b)’s requirement that discrete claims should be plead in separate counts.”

Accordingly, the district court dismissed the complaint, denied Plaintiff LaCroix’s

in forma pauperis motion as moot, and directed the clerk to close the case.

                                 II. DISCUSSION

A.    Standard of Review

      We review de novo a district court’s sua sponte dismissal for failure to state

a claim under § 1915(e)(2)(B)(ii). Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th

Cir. 2003). We may affirm on any ground that finds support in the record. Long v.

Comm’r of IRS, 772 F.3d 670, 675 (11th Cir. 2014).

B.    Rule 8 and Rule 10

      Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint

“must contain . . . a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8(a)(2)’s purpose is to “give the

defendant fair notice of what the claim is and the grounds upon which it rests.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964 (2007)

(quotation marks and alterations omitted). Therefore, “a complaint’s factual


                                              3
               Case: 14-15276     Date Filed: 09/28/2015    Page: 4 of 6


allegations must be enough to raise a right to relief above the speculative level.”

Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 974 (11th Cir. 2008)

(quotation marks and alterations omitted), abrogated on other grounds by Ashcroft

v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009), and Twombly, 550 U.S. 544, 127 S.

Ct. 1955.

      Further, the allegations in the complaint “must be simple, concise, and

direct,” Fed. R. Civ. P. 8(d)(1), and the complaint must “state its claims . . . in

numbered paragraphs, each limited as far as practicable to a single set of

circumstances,” Fed. R. Civ. P. 10(b). A “shotgun pleading”—one in which “it is

virtually impossible to know which allegations of fact are intended to support

which claim(s) for relief”—does not comply with the standards of Rules 8(a) and

10(b). Anderson v. Dist. Bd. of Trs. of Ctr. Fla. Cmty. Coll., 77 F.3d 364, 366

(11th Cir. 1996); see also Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir.

2001). This Court has repeatedly condemned shotgun pleadings. See PVC

Windoors, Inc. v. Babbitbay Beach Constr., N.V., 598 F.3d 802, 806 n.4 (11th Cir.

2010); Davis, 516 F.3d at 979.

      Additionally, although “pro se pleadings are held to a less strict standard

than pleadings filed by lawyers and thus are construed liberally,” Alba v.

Montford, 517 F.3d 1249, 1252 (11th Cir. 2008), this liberal construction “does not

give a court license to serve as de facto counsel for a party, or to rewrite an


                                               4
              Case: 14-15276     Date Filed: 09/28/2015   Page: 5 of 6


otherwise deficient pleading in order to sustain an action,” GJR Invs., Inc. v. Cty.

of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998) (citation omitted), overruled on

other grounds by Iqbal, 556 U.S. 662, 129 S. Ct. 1937. Even a pro se litigant is

required to comply with the rules of procedure. McNeil v. United States, 508 U.S.

106, 113, 113 S. Ct. 1980, 1984 (1993).

      Here, the district court properly dismissed the complaint for failing to

comply with the pleading requirements of the Federal Rules of Civil Procedure.

Plaintiff LaCroix’s complaint is 189 pages long, contains 763 numbered

paragraphs, and was filed with a 179-page appendix. Nothing about this is “short

and plain.” Moreover, the complaint’s 763 numbered paragraphs consist of

factual allegations that are not specifically tied to any of the 69 enumerated causes

of action. Indeed, the 69 causes of action are alleged against the defendants

collectively, making it impossible to identify which particular defendant engaged

in what allegedly wrongful conduct. In other words, Plaintiff LaCroix’s complaint




                                             5
                Case: 14-15276       Date Filed: 09/28/2015       Page: 6 of 6


is a classic shotgun pleading. See Anderson, 77 F.3d at 366. As such, it does not

comply with Rule 8(a), 8(d), or 10(b), and the district court properly dismissed it. 1

                                    III. CONCLUSION

       In light of the foregoing, we affirm the district court’s order dismissing

Plaintiff LaCroix’s complaint.

       AFFIRMED.




       1
          While a pro se plaintiff must generally “be given at least one chance to amend the
complaint before the district court dismisses the action with prejudice,” the district court need
not allow amendment where a more carefully drafted complaint could not state a claim and is,
therefore, futile. Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991) overruled in part by Wagner
v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc). Given the
aforementioned nature of Plaintiff LaCroix’s complaint, we conclude that amendment would be
futile and, therefore, the district court committed no error by dismissing the complaint without
providing leave to amend. In any event, on appeal Plaintiff LaCroix does not argue that she
should have been allowed to amend in the district court before dismissal of this particular
complaint.
                                                   6